

113 S1344 RS: Arctic Research, Monitoring, and Observing Act of 2013
U.S. Senate
2013-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 237113th CONGRESS1st SessionS. 1344[Report No. 113–117]IN THE SENATE OF THE UNITED STATESJuly 23, 2013Mr. Begich introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 TransportationNovember 6, 2013Reported by Mr.
			 Rockefeller, with an amendmentStrike out all after the enacting clause and insert
			 the part printed in italicA BILLTo promote research, monitoring, and observation of the
		  Arctic and for other purposes.1.Short titleThis Act may be cited as the
			 Arctic Research, Monitoring, and Observing Act of
			 2013.2.Arctic Research
			 Commission(a)Duties of the
			 Arctic Research CommissionSection 104(a) of the Arctic Research
			 and Policy Act of 1984 (15 U.S.C. 4103(a)) is amended—(1)in paragraph (2),
			 by striking assist in establishing and inserting
			 establish;(2)by redesignating
			 paragraphs (3) through (10) as paragraphs (4) through (11), respectively;
			 and(3)by inserting after
			 paragraph (2) the following:(3)award—(A)grants to Federal,
				State, local, or tribal governments and academic and private organizations to
				conduct research on or related to the Arctic, including to the marine
				environment of the Arctic Ocean, its adjacent seas or associated lesser bodies
				of water; and(B)such grants on the
				basis of merit in accordance with the national Arctic research program
				plan;.(b)Administration
			 of the CommissionSection 106 of the Arctic Research and Policy
			 Act of 1984 (15 U.S.C. 4105) is amended—(1)in paragraph (4),
			 by striking and at the end;(2)in paragraph (5),
			 by striking the period at the end and inserting ; and;
			 and(3)by adding at the
			 end the following:(6)enter into
				agreements with appropriate agencies or organizations to administer grants made
				pursuant to this title for Arctic research including reimbursement from funds
				of the Commission to administer such
				grants..(c)Conflicts of
			 interest; Arctic Research CommissionSection 103 of the Arctic
			 Research and Policy Act of 1984 (15 U.S.C. 4102) is amended by adding at the
			 end the following:(e)Conflict of
				interestThe Commission shall adopt conflict of interest and
				recusal provisions that apply to any decision by the Commission and to all
				members of the Commission as if each member of the Commission is an
				affected individual within the meaning of section 302(j) of the
				Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852(j)),
				except that in addition to the disclosure requirements of paragraph (2) of such
				section 302(j), each member of the Commission shall disclose any financial
				interest or relationship in an organization or with an individual that is
				applying for funding from the Commission held by the member of the Commission,
				including an interest as an officer, director, trustee, partner, employee,
				contractor, agent, or other
				representative..3.North Pacific
			 Research BoardSubsection (e)
			 of section 401 of the Department of the Interior and Related Agencies
			 Appropriations Act, 1998 (43 U.S.C. 1474d(e)) is amended by striking paragraph
			 (5) and inserting the following:(5)The Board may
				adopt such rules of procedure and establish such committees as it deems
				necessary to carry out the purposes of this title, including the conduct of
				administrative duties between meetings.(6)All decisions of
				the Board shall be by majority vote of the full board in regular
				session.(7)The Board shall
				adopt conflict of interest and recusal provisions that apply to any decision by
				the Board and to all members of the Board as if each member of the Board is an
				affected individual within the meaning of section 302(j) of the
				Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852(j)),
				except that in addition to the disclosure requirements of paragraph (2) of such
				section 302(j), each member of the Board shall disclose any financial interest
				or relationship in an organization or with an individual that is applying for
				funding from the Board, including an interest as an officer, director, trustee,
				partner, employee, contractor, agent, or other representative.(8)The Secretary of
				Commerce may accept funds from a source other than the Government of the United
				States to be used by the Board to carry out the Board’s
				functions..1.Short titleThis Act may be cited as the
			 Arctic Research, Monitoring, and Observing Act of
			 2013.2.Arctic Research
			 Commission(a)Duties of the Arctic
			 Research CommissionSection 104(a) of the Arctic Research and
			 Policy Act of 1984 (15 U.S.C. 4103(a)) is amended—(1)in paragraph (2), by
			 striking assist in establishing and inserting
			 establish;(2)by redesignating
			 paragraphs (3) through (10) as paragraphs (4) through (11), respectively;
			 and(3)by inserting after
			 paragraph (2) the following:(3)award—(A)grants to Federal, State,
				local, or tribal governments and academic and private organizations to conduct
				research on or related to the Arctic, including to the marine environment of
				the Arctic Ocean, its adjacent seas or associated lesser bodies of water;
				and(B)such grants on the basis
				of merit in accordance with the national Arctic research program
				plan;.(b)Administration of the
			 CommissionSection 106 of the Arctic Research and Policy Act of
			 1984 (15 U.S.C. 4105) is amended—(1)in paragraph (4), by
			 striking and at the end;(2)in paragraph (5), by
			 striking the period at the end and inserting ; and; and(3)by adding at the end the
			 following:(6)enter into agreements
				with appropriate agencies or organizations to administer grants made pursuant
				to this title for Arctic research including reimbursement from funds of the
				Commission to administer such
				grants..(c)Conflicts of interest;
			 Arctic Research CommissionSection 103 of the Arctic Research and
			 Policy Act of 1984 (15 U.S.C. 4102) is amended by adding at the end the
			 following:(e)Conflict of
				interestThe Commission shall adopt conflict of interest and
				recusal provisions which shall apply to any decision by the Commission and to
				all members of the Commission which at a minimum are substantially equivalent
				to conflict of interest and recusal provisions set forth in section 302(j) of
				the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C.
				1852(j)) as if each member of the Commission is an affected
				individual within the meaning of such section 302(j), except that in
				addition to the disclosure requirements of such section 302(j), each Commission
				member shall disclose any financial interest or relationship in an organization
				or with an individual that is applying for funding from the Commission held by
				the Commission member, including an interest as an officer, director, trustee,
				partner, employee, contractor, agent, or other
				representative..3.North Pacific Research
			 BoardSubsection (e) of
			 section 401 of the Department of the Interior and Related Agencies
			 Appropriations Act, 1998 (43 U.S.C. 1474d(e)) is amended by striking paragraph
			 (5) and inserting the following:(5)The Board may adopt such
				rules of procedure and establish such committees as it deems necessary to carry
				out the purposes of this title, including the conduct of administrative duties
				between meetings.(6)All decisions of the
				Board shall be by majority vote of the full board in regular session.(7)The Board shall
				adopt conflict of interest and recusal provisions which at a minimum are
				substantially equivalent to conflict of interest and recusal provisions set
				forth in section 302(j) of the Magnuson-Stevens Fishery Conservation and
				Management Act (16 U.S.C. 1852(j)) shall apply to any decision by the Board and
				to all members of the Board as if each member of the Board is an
				affected individual within the meaning of such section 302(j),
				except that in addition to the disclosure requirements of such section 302(j),
				each Board member shall disclose any financial interest or relationship in an
				organization or with an individual that is applying for funding from the Board,
				including an interest as an officer, director, trustee, partner, employee,
				contractor, agent, or other representative.(8)The Secretary of Commerce
				may accept funds from a source other than the Government of the United States
				to be used by the Board to carry out the Board’s
				functions..November 6, 2013Reported with an amendment